Per Curiam.
This is an action by appellant for compensation under the terms of our workmen’s compensation act. • There was a.trial in the district court and judgment entered therein adverse to claimant, and he appeals.
*875On a careful consideration of the record before us de novo, we are unanimously of the opinion that the disability from which the plaintiff is suffering, lead poisoning, is wholly the result of a disease which- is occupational in its nature and therefore not compensable under the terms of the workmen’s compensation act.
The conclusion of the district court is correct, and its judgment is therefore
Affirmed.